IN THE UN|TED STATES DISTRICT COURT
FOR THE D[STRICT OF MARYLAND

EDSON T. MUSEMA,
Plaintiff,
Civil Action No. ADC-18-0158

VS.

BALT!MORE CI'I`Y POLICE
DEPARTMENT,

Defendant.

***********

#********¢********#*******#*

MEMORANDUM OPINION

Defendant, Baltimore City Police Department ("Defeiidant”), moves this Court for
summary judgment (the “Motion”) (ECF No. 36). Defendant seeks a ruling from the Court that
Plaintif`f Edson T. Musema cannot prevail on his discrimination and hostile work environment
claims because he cannot demonstrate the required elements of the claims. ECF No. 36-1 at 24-
35. Pla`intiff filed an opposition to Defendant’s Motion (ECF No. 39) and Defendant replied (ECF
No. 53). After considering the Motion and responses thereto, the Court finds that no hearing is
necessary. See Loc.R. 105.6 (D.Md. 2018). In addition, having reviewed the pleadings of record
and all competent and admissible evidence submitted by the parties, the Court finds that there is
insufficient evidence from which a jury could find in Plaintiff’s favor on the discrimination and
hostile work environment claims. Accordingly, the Court will GRANT Defendant’s Motion (ECF
No. 36). Because this Court will giant Defendant’s Motion, the other pending motions, Plaintifi`s
Motion f`or Leave to File a Sur-Reply Memorandum in Support of Opposition to Motion for
Summary Judgment (ECF No. 57) and Defendant’s Motion to Strike Plaintist Leave to File Sur-

Repiy (ECF No. 58), are DisMissEi) as Moor.

FAcTuAL BACKcRouNn

 

This lawsuit arises out of Plaintift’ s allegations of discrimination based on race and
national origin and hostile work environment against his current employer, the Baltimore City
Police Department (“BPD”), in violation of Title Vll of the Civil Rights Act. The facts are viewed
in a light most favorable to Plaintifl`. Ma!sushi¢a Elec. Indus. Co. v. Zenith Radio Corp. , 475 U.S.
574, 587 (1986) (citation omitted).

Plaintiff, an African-American and native of the Democratic Republic of the Congo,l has
been employed with the BPD since March 27, 2008 as a police ol`licer. ECF No. 36-3 at 14, 16-
l7, 22. Plaintiff' s claims stem from a series of events involving Tashawna Gaines, a sergeant with
the BPD, that allegedly occurred when Plaintiff was assigned to the North-East District in 2011.
as well as ti'om a BPD investigation into Plaintiff"s use of force in an incident on March 6, 2014.
ECF No. 39-1 at 2-6.

A. Plaintiff’s Assignment ln The North-East District

Upon graduating from the BPD Police Academy in 2009 and completing his field training,
Plaintiff was permanently assigned to the Patrol Division in the North-East Distn'ct. ECF No. 36-
3 at 23. At the time, Ms. Gaines was a sergeant in the North-East District. Id. at 25. Although
Sgt. Gaines was never PlaintiH`s direct supervisor, she would occasionally serve as "sergeant in
charge" of the patrol shift when no lieutenant was on duty. Id. at 25-26. ln April 2011, Plaintit`f
was dispatched to a ca11 for a reported armed robbery. ECF No. 36-25 at 2-3. Atter responding

to the call, Plaintif`f was preparing to write his “Part I” report2 when he was approached by Sgt.

 

’ Plaintiff` came to the United States in February 2000 as a political refugee. ECF No. 36.3 at l4,
20. He is a United St;ates citizen and describes his race as "black.” Id. at 16-17.

2 A Part l report is a report on a serious crime, including crimes against persons and property. ECF
No. 36-26 at 2.

Gaines, who began to “rush” Plaintiff to finish the report and threatened to “write [him] up” if the
report was not completed within two hours. ECF No. 36-24 at 3-5. Per BPD policy, Part l reports
are to be completed “within two hours of the completion of the call, unless extenuating
circumstances exist” and officers are required to “[s]ubmit all reports without undue delay, but in
any case before completion of the tour of duty.” ECF No. 36-26 at 3. On April 13, 201 l, Plaintiff
submitted a letter to then-Deputy Major in the North-East District, Darryl DeSousa, about the
incident, stating that he felt “intimidated” by Sgt. Gaines and that Sgt. Gaines must “stop rushing
and harassing new young ofticers." ECF No. 36-24 at 4, 7. This letter also described a separate
incident in which Sgt. Gaines allegedly “rushed" Plaintiff to finish another Part l report after a
dispatch call in January 2011. Id. at 5-6.

Several months later, in July 2011, Plaintiff and Sgt. Gaines had a “verbal disagreement”
regarding Plaintiff’s use of` leave. ECF No. 36-27 at 2. Plaintiff"s wife, who was pregnant at the
time, had been admitted to the hospital. !d. Plaintiff` contacted the officer iii charge to request
leave in order to stay with his wife and his request was granted. Id. However, the officer in charge
was then “overruled"' by Sgt. Gaines, acting as “sergeant in charge.” and Plaintin was ordered to
return to service or face disciplinary action. Id. Upon returning to service, Plaintifi` encountered
another sergeant, who instructed Plaintiff to stay at the hospital with his wife and return to service
at 5:00 AM. Id. Sgt. Gaines later discovered Plaintiff had “disobeyed her decisions." ECF No.
36-3 at 30. On another occasion, Plaintif`f was present for roll call when Sgt. Gaines allegedly
looked in Plaintifi`s direction in an “open area at Northeastem District” and stated, “l don’t
understand these people.” ECF No. 36-27 at 2; ECF No. 36-3 at 76-78. Plaintif`f` understood this

remark to refer to non-native born Americans. See ECF No. 36-3 at 43-44. Plaintiff detailed both

ol` these incidents in a report to Major Marc Partee dated March 31, 2015, when he was assigned
to the Patrol Division in the North-West District. ECF No. 36-27 at 2-3.

Based on the events described, Plaintiff requested a transfer from the North-East District
in 2011. ECF No. 36-3 at 84. His transfer request was granted, and he was then assigned to the
North-West District. !d.

B. March 6, 2014 lncident And Resulting BPD Investigation

On March 6, 2014, Plaintiff` was on day shift in the North-West District. Id. at 89. Plaintif`f
was at the North-West repair station waiting for his police vehicle to be repaired when a call came
through for a reported stolen vehicle in progress Id. at 89-92. Another North-West District
of`ficer. Fabien Milord, was present at the repair station when the call came in, and Plainti ff asked
Officer Milord if they could use his vehicle to respond to the call as Plaintiffs vehicle was out of
service. Id. at 90-92. Of`ficer Milord agreed, and Plaintif`f got into the front passenger seat of` the
vehicle. Id. at 93-94. Officer Milord and Plaintif`f began pursuit and were thenjoiiied by Of`ficers
Jukam and Cohen in another police vehicle. Id at 94. Officers Jukam and Cohen were able to
stop the stolen vehicle, but the driver of the stolen vehicle drove ofi`, which initiated a high-speed
chase. !d. at 94-95.

OHicer Milord and Plaintifi` pursued the stolen vehicle at a high rate of speed. ld. at 95.
The stolen vehicle traveled north towards Baltimore County at which time the supervising
lieutenant, George Hauf, ordered 0fficer Milord and Plaintif`f` to break off the pursuit. ld at 96.
However, Officer Milord and Plaintif`f continued pursuit and observed the stolen vehicle make a
turn to stay within city limits. Id. Due to the high rate of speed, Lieutenant Hauf again ordered
Officer Milord and Plaintiff to break off the chase and repeated the order “four times.” Id. At that

time, Of`ficer Milord turned off the police lights and siren, but the pair continued to pursue the

stolen vehicle. Id. at 96-97. An ofiicer on the radio reported that the stolen vehicle had become
caught in heavy rush hour traffic, and Lieutenant l-lauf then permitted Of_ficer Milord and Plaintiff
to pick up pursuit if the vehicle was still in their sights. Id. at 97. Officer Milord reactivated the
police lights and siren, and the pair caught up to the stolen vehicle. Id. at 97-98. As Of`ficer
Milord and Plaintiff approached the stolen vehicle, the suspect put the vehicle in reverse and
accelerated towards the police vehicle. Id. at 98. Of`ficer Milord and Plaintiff jumped out of the
police vehicle before the collision, and Plaintiff drew his service weapon. [d. Plaintiff looked
around for Officer Milord but did not see him and feared that Officer Milord had gotten caught
under the stolen vehicle during the collision. Id at 99-100. Plaintiff then pointed his weapon at
the suspect`s head, shouted at the suspect to stop, and fired his weapon into the right side of the
stolen vehicle at the suspect. Id. at 99-101. Shortly thereafter, Officers Jukam and Cohen arrived
at the scene and secured the suspect. ld. at 101-02.

Pursuant to BPD policy, any discharge of a firearm by an officer must be reported and
investigated ECF No. 36-4 at 2. At the time of this incident, the unit that conducted use of force
investigations was called the Force lnvestigation Team (“FIT”). ECF No. 36-3 at 105. This unit
had recently been formed and taken over police-involved shooting investigations from the
homicide unit. ld. at 126. At the time, FIT was commanded by Colonel Garnell Green and
consisted of Lieutenant Michael Norris, Sgt. Tashawna Gaines, and Detective Charles Anderson,
as well as other detectives ECF No. 36-5 at 8-9. FIT investigations consist of two stages: (1)
FlT conducts an initial investigation and forwards the results to the Baltimore City State’s
Attomey’s Off'ice to determine whether criminal charges will be brought; and (2) if the State’s
Attomey’s Of`fice declines to bring charges, FIT conducts further investigation to determine if any

BPD policies have been violated. Id. at 15-16. FIT’s findings in the second investigation are

presented to the Categorical Use of Force Review Board, which reviews an incident for compliance
with BPD policies. Id. at 23-25; ECF No. 36-6 at 2, 11 6.

On March 6, 2014, the FIT unit responded to the scene to conduct the initial investigation
ECF No. 36-5 at 9. The results of that investigation were then sent to the Baltimore City State’s
Attomey’s Office, which determined that there was insufficient evidence to pursue criminal
charges in a letter dated July l l, 2014. ECF No. 36-8 at 2. Plaintiff was then ordered to appear at
the Office of Intemal Oversight to provide a statement on July 24, 2014. ECF No. 36-9 at 2.
Plaintiff attended the hearing with counsel and was examined by Detective Anderson. ECF No.
36-3 at 110.

Around .luly or August 2014, Plaintiff received a conditional offer for employment with
the Louisville Police Depaitment in Louisville, Kentucky. Id. at 106-07. 'l`he Louisville Police
Department contacted the BPD regarding Plaintif`f"s application and learned Plaintiff was under
investigation for the March 6, 2014 incident, Id. at 121-22. Thereafter, in August 2014, Plaintiff
contacted Detective Anderson to inquire about the status of the investigation and stated that he was
going to file an Equal Employment Opportunity Commission (“EEOC”) complaint against Sgt.
Gaines because “she [wa]s the reason why his case [wa]s still open.” ECF No. 36-7 at 2, 11 6; ECF
No. 36-10 at 2. Plaintiff"s commanding of`f`icer, Major Marc Partee, learned of the contact and
ordered Plaintiff not to personally contact the FIT detectives. ECF No. 36-1 l at 2; ECF No. 36-
12 at 2. In October 2014, Plaintiff then began making internal complaints about the length and
pace of the ongoing investigation ECF No. 36-13 at 2~3. At some time in 2014, Plaintiff also sat
for the written sergeant examination, in which he was unsuccessful. ECF No. 36-3 at 192-94.

On November 5, 2014, Detective Anderson presented FIT’s investigation findings to the

Categorical Use of Force Review Board. ECF No. 36-6 at 2, fl 7; ECF No. 36-7 at 3, 11 10; ECF

No. 36-15 at 2. The Board concluded that Plaintiff’s tactics and use of force during the March 6,
2014 incident violated BPD policy. ECF No. 36-15 at 2. The Board also found policy violations
for Officer Milord, Id. at 3. Specifically, the Board found that “[Plaintiff] did not follow pursuit
procedures, as he was told to break-off the pursuit by Lt. Hauf based on the speed of the fleeing
vehicle. Not only did [Plaintif`f] continue the pursuit, he did so without using emergency lighting,
which is against policy.” ECF No. 36-16 at 2. Additionally, the Board found that “[Plaintiff] shot
at a moving vehicle, which is against policy.” Id. at 3.

After the Board issued its findings, Detective Anderson submitted a final report, dated
December 16, 2014, and forwarded it to the BPD Intemal Affairs for review. ECF No. 36-7 at 3,
11 12; ECF No. 36-1 7. lntemal Affairs then reviewed the findings to determine whether disciplinary
charges should be recommended to the Disciplinary Review Committee. See ECF No. 36-6 at 3,
11 10. On March 29, 2015, the Disciplinary Review Committee issued disciplinary charges against
Plaintiff`, including "fail[ing] to ensure that a vehicle pursuit was terminated after being ordered
by Lieutenant George Huff [sic] to do so,” and "exercis[ing] poor tactics and/orjudgment in the
use of deadly force.” ECF No. 36-18 at 2-3. According to the BPD Disciplinary Matrix,3
violations relating to failure to obey an order are classified as “E” violations, and violations
involving excessive force are classified as either “E” or “F” violations. ECF No. 36-19. Penalties
recommended for “E" violations include any or all of the following: over fifteen days of loss of
leave; a severe letter of reprimand; over fifteen days suspension; demotion; involuntary transfer
when continued presence of the member would impact the uriit’s performance; and dismissal. Id.

at 4. The only recommended penalty for an “F” violation is dismissal. ld. The Disciplinary

 

3 The BPD Disciplinary Matrix “establish[es] a standardized recommendation process for
discipline” and “ensure[s] that disciplinary recommendations are fundamentally fair and applied
uniformly." ECF No. 36-19 at 2.

Review Committee recommended that Plaintiff be terminated ECF No. 36-18 at 7. Then-Deputy
Commissioner Jeronimo Rodriguez approved the charging documents and termination
recommendation ECF No. 36-6 at 3, 11 ll; ECF No. 36-18 at 5.

On March 31, 2015, Plaintiff’s police powers were suspended temporarily, although he
continued to work with pay.“ ECF No. 36-20 at 2. Pursuant to section 3-101 of the Public Safety
Article of the Maryland Code, Plaintiff exercised his right to an administrative board hearing. ECF
No. 36-18 at 6. The hearing was held on April 8, 2015, to review the suspension of Plaintif`f’s
police powers. ECF No. 36-21 at 2. Afier conducting the hearing, then-Colonel Darryl DeSousa
upheld the decision to suspend Plaintif`f`s police powers with pay pursuant to protocol Id. at 3.

Prior to the final determination on the disciplinary charges, then-Deputy Commissioner
Rodriguez retired and Colonel DeSousa was promoted to serve as Deputy Commissioner, which
included supervising and settling disciplinary matters. ECF No. 36-6 at 3, 11 14. On August 20,
2015, Deputy Commissioner DeSousa dismissed the charges against Plaintiff and instead ordered
that he complete training in high risk vehicle stops, the same training the Categorical Use of Force
Review Board recommended for the other officers involved in the March 6, 2014 incident ECF
No. 36-22 at 2; ECF No. 36-16 at 2. After initially refusing to sign the paperwork for dismissal of
charges, ECF No. 36-3 at 185-86, Plaintiff completed the paperwork and training, and his police

powers were reinstated on February 24, 2016, ECF No. 36-23 at 2.

 

4 On the same day, Plaintiff submitted a report to Major Marc Partee accusing Sgt. Gaines of
harassment and employment discrimination and blarning her for, inter alia, the length and pace of
the investigation, his suspension, and the disciplinary charges filed against him. ECF No. 36-27
at 2-3.

PRoCEDuRAL BAcKcRouNi)

On July 22, 2015, Plaintiff filed a Charge of Discrimination against the BPD with the
Baltimore Community Relations Commission and the EEOC, alleging continuing racial and
national origin discrimination. ECF No. 36-31 at 2. ln the charge, Plaintiff attributed the “false[]
accus[ations] of` misconduct” following the March 6, 2014 incident, his suspension, and
recommended termination to Sgt. Gaines and her alleged bias towards “non-Americans." Id.
Plaintiff filed a second Charge of Discrimination with the Baltimore Community Relations
Commission and the EEOC on December 23, 2015, alleging racial and national origin
discrimination and retaliation dating from March 31, 2015 through December 23, 2015, ECF No.
36-32 at 2. Specifically, Plaintiff stated that he was “forced to sign paperwork for the dismissal of
the charges," was required to attend training on high risk vehicle stops, and did not have his police
powers reinstated in a timely fashion after his disciplinary charges were dismissed on August 18,
2015, Id. at 2-3. Plaintiff compared his experience to an unrelated incident in which three BPD
officers were investigated for their involvement in a high-speed chase that resulted in civilian
fatalities and purportedly had their police powers reinstated two weeks after being cleared of
charges. Id. at 3. On September l, 2017, the United States Department of Justice issued a right-
to-sue letter.5 ECF No. 36-1 at 19.

On January 18, 2018, after exhausting his administrative remedies, Plaintiff filed suit in

this Court against Defendant alleging that he suffered race and national original discrimination and

 

5 'I`he Court notes that neither Plaintiff nor Defendant has produced the Notice of Right to Sue.
Defendant states that the notice was issued on September l, 2017 but only cites a letter from the
EEGC dated June 21, 2017 informing Plaintiff that his Notice of Right to Sue must be issued by
the Department of Justice. ECF No. 36-33 at 2-3.

hostile work environment in his employment with the BPD. ECF No. 2.6

On September 7, 2018, Defendant filed its Motion seeking summary judgment against
Plaintiff for his claims of race and national origin discrimination and hostile work environment in
violation of Title VII of the Civil Rights Act of 1964. ECF No. 36. On October 22, 2018, Plaintiff
filed an opposition ECF No. 39.7 Defendant filed a reply on January 4, 2019. ECF No. 53.3

This matter is now fully briefed, and the Court has reviewed Defendant’s Motion as well
as the responses thereto. For the following reasons and pursuant to Federal Rule of Civil Procedure
56(a), Defendant’s Motion (ECF No. 36) is GRANTED.

DM§LU
A. Standard of Review

Pursuant to Rule 56, a movant is entitled to summary judgment where the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact. Fed.R.Civ.P. 56(a); see Celotex Corp.
v. Catretl, 477 U.S. 317, 322~23 (1986). The Supreme Court has clarified that not every factual
dispute will defeat a motion for summary judgment but rather, there must be a genuine issue of

material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242. 247-48 (1986) (“['I']he mere

 

" On March 29, 2018, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of the parties, this case
was transferred to United States Magistrate Judge A. David Copperthite f`or all proceedings ECF
No. 19.

7 On December 20, 2018, nearly two months afier filing his initial response, Plaintiff filed a
“corrected” opposition ECF No. 48. 'l`his response was stricken as untimely pursuant to Local
Rule 105.2 and without leave of Court. ECF No. 54. Plaintiff then filed a motion for leave to file
a sur-reply or an amended response on January 17, 2019. ECF No. 57. Plaintiff seeks to correct
his initial opposition because it inadvertently failed to oppose summary judgment on the hostile
work environment claim. Id. at 1.

8 Defendant initially filed its reply on December 5, 2018, ECF No. 46, in accordance with an order
granting the parties’ joint motion to extend filing deadlines, ECF No. 38. However, this reply was
filed in error. Defendant did not re-file the reply until January 4, 2019. ECF No. 53.

10

existence of some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine issue of
material fact.” (emphases in original)). An issue of fact is material if, under the substantive law
of the case, resolution of the factual dispute could affect the outcome. Id. at 248. There is a
genuine issue as to material fact "if the evidence is such that a reasonablejury could return a verdict
for the nonmoving party." ld.; see also Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330
(4th Cir. 2012). On the other hand, if after the court has drawn all reasonable inferences in favor
of the nonmoving party, “the evidence is merely colorable, or is not significantly probative,
summary judgment may be granted." Anderson, 477 U.S. at 249-50 (intemal citations omitted).

The party seeking summary judgment bears the initial burden of either establishing that no
genuine issue of material fact exists or that a material fact essential to the non-movant’s claim is
absent. Celotex Corp., 477 U.S. at 322-24. Once the movant has met its burden, the onus is on
the non-movant to establish that there is a genuine issue of material fact. Matsushita Elec. lndus.
Co., 475 U.S. at 586. ln order to meet this burden, the non-movant “may not rest upon the mere
allegations or denials of [its] pleadings," but must instead “set forth specific facts showing that
there is a genuine issue for trial.” Bouchat v. Balt. Ravens Foolball Club, Inc., 346 F.3d 514, 522
(4th Cir. 2003) (quoting Fed.R.Civ.P. 56(e)).

ln determining whether a genuine issue of material fact exists, the court views the facts and
draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn v. EDO
Corp., 710 F.3d 209, 213 (4th Cir. 2013) (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.
2011)). A genuine issue of material fact exists if` “there is sufficient evidence favoring the
nonmoving party for ajury to return a verdict for that party.” Res. Bankshares Corp. v. Sl. Paul

Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson. 477 U.S. at 249). Thus,

ll

"to grant summaryjudgment the [c]ourt must determine that no reasonable jury could find for the
nonmoving party ori the evidence before it.” Moss v. Parks Corp., 985 F.2d 736, 738 (4th Cir.
1993) (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir. 1990)).

B. Defendant’s Motion for Summary Judgment

Defendant argues that it is entitled to summary judgment because Plaintiff has failed to
establish a prima facie case for his discrimination and hostile work environment claims.
Specifically, regarding the discrimination clairns, Defendant contends that Plaintiff is unable to
demonstrate any direct or indirect evidence of discrimination and is also unable to meet the
standard set forth in McDonneII Douglas Corp. v. Green, 411 U.S. 792 (1973). ECF No. 36-1 at
23-27. Additionally, Defendant contends that there was a legitimate, non-retaliatory reason for
its actions !d. at 30-31. Regarding the hostile work environment claim, Defendant contends that
Plaintiff cannot prove that he was subject to "discriminatory intimidation, ridicule, and insult that
is sufficiently severe or pervasive to alter the conditions of employment and create an abusive
working environment.” Id. at 27 (quoting Boyer-Liberlo v. Fontainebleau Corp., 786 F.3d 264,
277 (4th Cir. 2015)) (intemal quotation marks omitted).

1. Defendant ls Entitled To Summary Judgment As To The Discrimination Claims.

Title VII provides that it is “an unlawful employment practice for an employer . . . to
discriminate against any individual with respect to his compensation terms, conditions, or
privileges of employment, because of such individual’s race . . . or national origin." 42 U.S.C. §
2000e-2(a)(l) (2018). Plaintiffs may prove discrimination through "`two ‘avenues of proof’”: (1)
direct or indirect evidence, or (2) the burden-shining framework of McDormell Douglas. Foster
v. Um'v. of Md. -E. Shore, 787 F.3d 243, 249 (4th Cir. 2015) (quoting Hill v. Lockheed Martin

Logislics Mgmt., Inc. , 354 F.3d 277, 284-85 (4th Cir. 2004) (en banc)). "It is left to the plaintiffs

12

discretion whether to proceed by direct and indirect evidence or by mean of the McDonneII
Douglas burden-shining framework.” Id. (citing Diamond v. Colom‘al Life & Accident Ins. Co.,
416 F.3d 310, 318 n.4 (4th Cir. 2005)).

a. Plaintiff Is Unable To Establish Any Direct Or Indirect Evidence Sufficient To Support
A Finding Of Race Or National Origin Discrimination

A plaintiff seeking to use direct or indirect evidence to establish discrimination must
present evidence that “both display[s] a ‘discriminatory attitude’ and bear[s] a causal relationship
with the adverse employment action.” Ousley v. McDonald, 648 F.App’x 346, 349 (4th Cir. 2016)
(quoting Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 520 (4th Cir. 2006)). "Even if there is a
statement that reflects a discriminatory attitude, it must have a nexus with the adverse employment
action.” Warch, 435 F.3d at 520 (citing Brinkley v. Harbour Recrea!ion Club, 180 F.3d 598, 608
(4th Cir. 1999)).

Here, Plaintiff is unable to point to any direct or indirect evidence linking the alleged
discriminatory statements and actions of Sgt. Gaines in 2011 to the adverse employment actions
allegedly suffered after the March 6, 2014 shooting incident. Plaintiff points to several events to
show Sgt. Gaines’s discriminatory attitude. First, Plaintiff references the July 2011 incident in
which Sgt. Gaines ordered Plaintiff to leave the hospital where his wife had been admitted and
return to service. ECF No. 2 at 3, il 14. Second, Plaintiff cites the occasion in which Sgt. Gaines
glanced in Plaintiff’s direction in an open area and allegedly said, “I don`t understand these
people.” Id. at 6, 11 31. Finally, Plaintiff refers to the FlT investigation following the March 6,
2014 incident and emphasizes the fact that Sgt. Gaines supervised the investigation ld. at 4, 11$|
18-19. Plaintiff then contends that he suffered several adverse employment actions: (1)
investigation into his conduct during the March 6, 2014 incident; (2) delay of the investigation,

which impacted his ability to accept employment with the Louisville Police Department; (3)

13

suspension of his police powers; and (4) disqualification for promotion to sergeant Id. at 7, 11 40;
ECF No. 39-1 at 13-14.

The evidence is insufficient to suggest that race or national origin was a motivating factor
in the investigation suspension, or disqualification for promotion to sergeant. Ousley, 648
F.App`x at 349. The only incident which reflects any potentially discriminatory attitude is Sgt.
Gaines’s alleged comment, “1 don’t understand these people," and even when viewing that
evidence in a light most favorable to Plaintiff, the comment is “isolated” and has no demonstrable
relation to the investigation or suspension that occurred nearly three years later. Warch, 435 F.3d
at 520 (finding that the plaintiff presented no evidence to show that a comment relating to age
“was more than an isolated event or that it had any nexus with the decision to terminate him”).
Similarly, the July 2011 incident "'reflects little, if any, ‘discriminatory attitude”` towards
Plaintiffs race or national origin Ousley, 648 F.App’x at 349. And, contrary to Plaintiff’s
assertion, the evidence clearly indicates that the investigation occurred pursuant to BPD policy to
investigate all uses of force and Sgt. Gaines’s role in the investigation was minor. ECF No. 36-4
at 2; ECF No. 36-7 at 2-3, 1111 4-13. Consequently, Plaintiff has not put forth sufficient direct or
indirect evidence to create a genuine issue of material fact upon which a reasonable jury could find
discrimination

b. l’laintiff Cannot Establish Discrimination Under The McDonnelI Douglas Burden-
Shifting Framework.

A claim of discrimination may also be analyzed under the burden-shifting framework of
McDonneII Douglas Corp. v. Green, 411 U.S. 792 (1973). Holland v. Wash. Hr)mes, Inc., 487
F.3d 208, 214 (4th Cir. 2007). Under that framework, a plaintiff can establish a prima facie case

of discrimination by showing that:

14

(1) he is a member of a protected class; (2) he suffered adverse

employment action; (3) he was performing his job duties at a level

that met his employer’s legitimate expectations at the time of the

adverse employment action; and (4) the position remained open or

was filled by similarly qualified applicants outside the protected

class.
Id. (citing McDormeIl Douglas Corp., 411 U.S. at 802). lf the plaintiff states a prima facie case
of discrimination “the burden shifts to the [defendant] to articulate a legitimate, nondiscriminatory
reason for the adverse employment action.” ld. (quoting Hill, 354 F.2d at 284) (intemal quotation
marks omitted). lf the defendant makes such a showing, the burden then shifts back to the plaintiff
to “prove by a preponderance of the evidence that the [defendant]’s stated reasons were not its true
reasons, but were a pretext for discrimination.” Id. (quoting Hill, 354 F.2d at 285) (intemal
quotation marks omitted).

There is no question that Plaintiff, as an African-American male and native of the
Democratic Republic of the Congo, is a member of a protected class. Plaintiff has also presented
evidence that his performance evaluations were satisfactory, with overall evaluations ranging from
“average” to “excellent” between 2012 and 2016. ECF No. 42-5. Defendant challenges, however,
whether based on the factual record construed in a light most favorable to Plaintiff, Plaintiff has
been subjected to adverse employment action and the circumstances give rise to an inference of
unlawful discrimination ECF No. 36-1 at 24-27, 28-30.

"To prevail on a Title Vll claim, ‘the existence of some adverse employment action is
irequired."’ Holland, 487 F.3d at 219 (quoting James v. Booz-Allen & Hamillon, lnc., 368 F.3d
371, 375 (4th Cir. 2004)). “An adverse employment action is a discriminatory act that adversely
affects the terms, conditions, or benefits of the plaintiffs employment.” Westmoreland v. Prince

George 's Cty., Md., 876 F.Supp.2d 594, 604-05 (D.Md. 2012) (citations and internal quotation

marks omitted). “[A]lthough actions short of termination may constitute an adverse employment

15

action within the meaning of [Title Vll] . . . not everything that makes an employee unhappy is an
actionable adverse action.” Seltle v. Balt. Cty., 34 F.Supp.2d 969, 989 (D.Md. 1999) (quoting
Monlandon v. Farmland lndus., lnc., 116 F.3d 355, 359 (8tli Cir. 1997)) (intemal quotation marks
omitted).

As noted_. Plaintiff argues that he suffered several adverse employment actions: (1) the
investigation resulting from his conduct on March 6, 2014; (2) the nature and length of the
investigation which ultimately prevented Plaintiff from gaining employment with the Louisville
Police Department and which has created a “blemish on his record”; (3) the suspension of his
police powers on March 31, 2015; and (4) disqualification for promotion to sergeant in the BPD.
ECF No. 2 at 7, 1140; ECF No. 39-1 at 13-14. The Court will address each alleged adverse action

Plaintift’s first two allegations of adverse employment action relate to the investigation
conducted after the March 6, 2014 shooting incident, ln Settle v. Baltimore County, similar to the
instant case, this Court considered the plaintiffs’ allegation that a disciplinary investigation was
conducted disparately. 34 F.Supp.2d at 992. 'l`he Court stated:

[P]laintiff`s have to show not only that the disciplinary proceedings
sprang from a discriminatory or retaliatory motive, but that the
nature and character of the investigation . . . actually adversely
affected some term or condition of employment . . . . Specifically,
if a disciplinary investigation is reasonably rooted in articulable
facts justifying such an investigation neither inconvenience nor
emotional anxiety on the employee’s part will constitute an
“employment injury” sufficient to render the investigation itself an
adverse employment action independently cognizable under Title
VII.
ld.
ln this case, the evidence is clear that the investigation into the March 6, 2014 incident and

the resulting disciplinary proceedings did not spring from a discriminatory motive based on

Plaintiff`s race or national origin The investigation arose in accordance with BPD policy to

16

investigate all uses of force. ECF No. 36-4 at 2. Throughout the investigation until March 31,
2015, Plaintiff continued to work as a police officer and be paid. ECF No. 36-3 at 159-61. Plaintiff
argues that the length of the investigation affected his ability to gain employment with another
police department, but there is no evidence that the investigation was intentionally prolonged by
Sgt. Gaines or any of the members of the FIT unit. ln fact, Detective Anderson the lead detective,
testified that “Sgt. Gaines was not directly involved in the investigation" and that she "did not
delay the investigation in any way.” ECF No. 36-7 at 3, 1111 8-9. Notably, Detective Anderson.
not Sgt. Gaines, presented the investigation findings to the Categorical Use of Force Review Board
and authored the final report after the Board found Plaintift`s conduct violated BPD policy. Id. at
1111 10, 12; ECF No. 36-17. Furthermore, Plaintiff acknowledged in his deposition that, at the time,
the FIT unit was new and that his case was one of the first the unit investigated ECF No. 36-3 at
126. Thus, the evidence demonstrates that the nature and character of the investigation was not
unreasonable and was not motivated by Plaintiff s race or national origin Rather, the investigation
was “reasonably rooted in articulable facts justifying [it],” so the “inconvenience” Plaintiff
experienced in being unable to start employment elsewhere is insufficient to qualify as an adverse
employment action according to Settle. 34 F.Supp.2d at 992.

Plaintiff also argues that the suspension of his police powers on March 31, 2015 was an
adverse employment action “Title VlI liability can arise from a tangible employment action,"
which includes “hiring, firing, failing to promote, . . . [and] reassignment with significantly
different responsibilities.” Boone v. Goldin, 178 F.3d 253, 256 (4th Cir. 1999) (quoting Burlington
Indus., lnc. v. Ellerlh, 524 U.S. 742, 761 (1998)) (intemal quotation marks omitted). “[H]owever,
. . . reassignment can only form the basis of a valid Title VII claim if the plaintiff can show that

the reassignment had some significant detrimental effect.” ld “[A]bsent any decrease in

17

compensation job title, level of responsibility, or opportunity for promotion reassignment to a
new position commensurate with one’s salary level does not constitute an adverse employment
action.” Id. at 256-57. Here, it is undisputed that Plaintiff continued to work as a police officer
after March 31, 2015, even if in a “non-enforcement” capacity, and continued to be paid. ECF No.
36-3 at 159-61. lt is also noteworthy that suspension was standard BPD procedure in cases where
termination had been recommended ECF No. 36-21 at 3. As discussed more fully below, Plaintiff
was not eligible for promotion at the time as he had failed the written sergeant examination ECF
No. 36-3 at 191-92. Once Plaintiff completed the required high-risk vehicle stop training, his
police powers were restored, and he returned to active duty. Id. at 190-91. Thus, the suspension
of Plaintiff’s police powers does not constitute an adverse employment action as he did not
experience a decrease in compensation job title, or opportunity for promotion

Finally, Plaintiff argues that the investigation disqualified him for promotion to sergeant
within the BPD and that the disqualification was an adverse employment action As noted, a
decrease in opportunity for promotion constitutes an adverse employment action Boone, 178 F.3d
at 256-57. However, to prove failure to promote, a plaintiff must show that he is qualified for
promotion See Carter v. BaIl, 33 F.3d 450, 458 (4th Cir. 1994). Despite attributing the failure to
promote to the "prolonged investigation” Plaintiff admitted that he had failed the written sergeant
examination ECF No. 36-3 at 191-92. Therefore, Defendant’s failure to promote Plaintiff did
not constitute an adverse employment action

Even if Plaintiff could establish adverse employment action he is unable to show that the
circumstances surrounding the alleged discriminatory conduct raise an inference of unlawful
discrimination ln addition to proving that he is a member of a protected class, suffered adverse

employment action and had satisfactory job performance, Plaintiff must show that “similarly

18

situated employees outside [his] class received more favorable treatment.” Settle, 34 F.Supp.2d at
991. Plaintiff alleges that three events give rise to an inference of unlawful discrimination: (1) the
July 201 l hospital incident; (2) Sgt. Gaines’s alleged comment, “I don’t understand these people”;
and (3) the investigation ECF No. 39-1 at 15.

"Plaintiffs are not required as a matter of law to point to a similarly situated comparator to
succeed on a discrimination claim.” Haywood v. Locke, 387 F.App’x 355, 359 (4th Cir. 2010)
(citing B)yant v. Aiken Reg'l Med. Ctrs., Inc., 333 F.3d 536, 545 (4th Cir. 2003)). But, when a
plaintiff bases his allegations on a comparison to an employee from a non-protected class, he must
“show that [he is] similar in all relevant respects to [the] comparator.” Id. “Such a showing would
include evidence that the employees ‘dealt with the same supervisor, were subject to the same
standards and . . . engaged in the same conduct without such differentiating or mitigating
circumstances that would distinguish their conduct or the employer’s treatment of them for it."’
Id. (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992)).

With regard to the investigation Plaintiff argues that he was similarly situated to two
officers involved in the March 6, 2014 incident; Officers Elliot Cohen and Jason Jukam. While
Officers Cohen and Jukam “were able to move forward with their training timely . . . and avoid a
prolonged investigation" Plaintiff alleges that he was disparately treated when he suffered a
"discriminatory delay” in his investigation and ultimate resolution ECF No. 39-1 at 15. However.
it is undisputed that Plaintiff engaged in substantially different conduct on March 6, 2014 than
Officers Cohen and Jukam did, rendering them inadequate comparators. Officers Cohen and
Jukam were in a separate police vehicle and made the initial stop of the stolen vehicle, but they
did not participate in the continuation of the pursuit against Lieutenant Hauf`s orders and they

were not present when the actual stop was made. ECF No. 36-3 at 94-101. Most importantly,

19

Officers Cohen and Jukam did not fire their service weapons into the stolen vehicle, as Plaintiff
did. Id. Plaintif`f"s use of force, rather than his race or national origin was the sole reason the
investigation occurred, and the investigation does not give rise to an inference of unlawful
discrimination because Plaintiff was not similarly situated to Officers Cohen or Jukam.

Similarly, Plaintiff`s arguments regarding the July 201 1 incident and Sgt. Gaines’s alleged
comment fail to give rise to an inference of unlawful discrimination In the July 2011 incident,
Sgt. Gaines merely ordered Plaintiff to return to service as scheduled. Id. at 66-69. As to the
alleged comment, Sgt. Gaines’s remark was made “one time” “in an open area"' in the North-East
District where a number of officers were gathered after roll-call. Id. at 76-78; ECF No. 36-27 at
2-3. Both of these incidents were isolated and have no demonstrable relation to the adverse actions
Plaintiff claims to have endured.

Assuming arguendo that Plaintiff has established a prima facie case of discrimination the
burden shifts to Defendant to show that it had legitimate, nondiscriminatory reasons for its actions.
'l`his is a burden of production not persuasion meaning that Defendant merely must provide
evidence demonstrating that the investigation resulting suspension, and failure to promote were
not based on Plaintist race and/or national origin See Holland, 487 F.3d at 214. Defendant
easily carries this burden because it produced evidence showing that Plaintiff`s investigation was
triggered pursuant to BPD policy when any use of force occurs, and the investigation was lengthy
because the process requires multiple stages of investigation and review. ECF No. 36-4; ECF No.
36-5 at 14-16, 23-25; ECF No. 36-6 at 3, 1111 9-1 l. Defendant also produced evidence showing
that Plaintiff was charged with disciplinary violations and recommended for termination because
authorities at multiple levels of review, from the Categorical Use of Force Review Board, the

Disciplinary Review Committee. and then-Deputy Commissioner Rodriguez, determined that his

20

conduct violated several BPD policies. ECF Nos. 36-6, 36-15, 36-18. Finally, Defendant
produced evidence demonstrating that Plaintiff`s suspension was standard BPD procedure in cases
where termination was recommended ECF No. 36-21 at 3, and that Plaintiff was not promoted to
sergeant because he failed the written sergeant examination ECF No. 36-3 at 191-93.

Because Defendant has can'ied the burden of producing evidence of legitimate-
nondiscriminatory reasons for its actions, the burden shifts to Plaintiff to show that Defendant’s
explanations are pretextual As a practical matter, the burden to show pretext “merge[s] with the
ultimate burden of persuading the court” that the plaintiff has been the victim of unlawful
discrimination which Plaintiff can accomplish by showing that Defendant’s proffered explanation
is “unworthy of credence.” Holland, 487 F.3d at 214 (quoting Tex. Dep't of Cmty. Ajfairs v.
Burdine, 450 U.S. 248, 256 (1981)).

Here, Plaintiff has put forth insufficient evidence showing that Defendant’s proffered
legitimate explanations were false. Plaintiff makes a “cat’s paw liability” argument, essentially
arguing that Sgt. Gaines exerted influence over the investigation and decision-making process.
ECF No. 39-1 at 19-21. However, Plaintiff does not point to any specific instance in which Sgt.
Gaines delayed the investigation or had any influence over material decisions. The evidence is
uncontroverted that Detective Anderson was the lead investigator on Plaintiff's case and that,
although Sgt. Gaines was his supervisor, she did not delay the investigation in any way. ECF No.
36-7 at 2-3, M 7-9. lt is also uncontroverted that decision-making power rested with the
Categorical Use of Force Review Board to determine whether policy violations occurred, the
Disciplinary Review Committee to determine charges and sanctions, and the Deputy
Commissioner to approve charges. ECF No. 36-6 at 2-3, iii 7-11; ECF No. 36-15; ECF No. 36-

18. Such evidence refutes Plaintiff`s cat’s paw liability theory as this theory requires the supervisor

21

to be "principally responsible for, or the actual decisionmaker behind, the action.” Chang Lim v.
Azar, 310 F.Supp.3d 588, 602 (D.Md. 2018) (citations and internal quotation marks omitted).
Here, it is clear that Sgt. Gaines was neither principally responsible for nor the actual
decisionmaker behind the alleged adverse employment actions. For these reasons and based on
the evidence in the record, no reasonable jury could conclude that Defendant’s proffered
explanation is “unworthy of credence.” Burdine, 450 U.S. at 256.

Therefore, because Defendant has put forth evidence of a legitimate, nondiscriminatory
basis for investigating, suspending, and declining to promote Plaintiff and Plaintiff has failed to
present any evidence sufficient to refute it or otherwise establish a genuine issue of material fact,
Defendant is entitled to judgment as a matter of law on the claims of race and national origin
discrimination

2. Defendant ls Entitled to Summary Judgment As To The l-lostile Work Environment
Claim.

ln addition to prohibiting discrimination Title Vll renders it unlawful for an employer to
require an African-American to work in a racially hostile work environment 42 U.S.C. § 2000e-
2(a)(l) (2018); see Merilor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65-67 (1986). A hostile work
environment exists “[w]hen the workplace is permeated with discriminatory intimidation ridicule,
and insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment
and create an abusive working environment.” Harris v. Forkliji Sys., lnc., 510 U.S. 17, 21 (1993)
(intemal quotation marks and citations omitted). To prevail on a Title Vll claim that a workplace
is hostile, “a plaintiff must show that there is (1) unwelcome conduct; (2) that is based on the
plaintiffs . . . race [and/or national origin]; (3) which is sufiiciently severe or pervasive to alter

the plaintiffs conditions of employment and to create an abusive work environment; and (4) which

22

is imputable to the employer.” Okoli v. City of Ball., 648 F.3d 216, 220 (4th Cir. 2011) (intemal
quotation marks and citation omitted).

Defendant contends that “[t]he undisputed evidence establishes that nothing of the kind
took place” in the BPD and that “[t]here is no evidence that [Plaintifi`| received anything but civil
treatment during the investigation into the March 6, 2014 incident.” ECF No. 36-1 at 27. To grant
Defendant’s Motion, the Court need only find that Plaintiff cannot prove at least one element of
his claim,

A hostile work environment claim requires a showing that "the environment would
reasonably be perceived, and is perceived, as hostile or abusive.” Harris, 510 U.S. at 22 (citing
Meritor, 477 U.S. at 67). Whether the environment is objectively hostile is “judged from the
perspective of a reasonable person in the plaintiffs position” Oncale v. Sundowner ()vahore
Servs., Inc., 523 U.S. 75, 81 (1998), and "we look to the totality of the circumstances including
the ‘frequency of the discriminatory conduct; its severity; whether it is physically threatening or
humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an
employee’s work performance,”’ Okoli, 648 F.3d at 220 (quoting Faragher v. City quoca Raton,
524 U.S. 775, 787-88 (1998)). Thus, the test is whether a reasonable jury could find that the
conduct was severe enough to engender a hostile work environment See Boyer-Liberto v.
Fontainebleau Corp., 786 F.3d 264, 280-81 (4th Cir. 2015). “This is not, and by its nature cannot
be, a mathematically precise test.” Harris, 510 U.S. at 22.

According to Plaintiff, he suffered around four incidents over the course of about three
years: (1) in early 201 l, Sgt. Gaines singled Plaintiff out due to his national origin and rushed him
to complete Part l reports on at least two occasions; (2) in July 201 1, Sgt. Gaines ordered Plaintiff

to return to service when his wife was hospitalized; (3) Sgt. Gaines looked in Plaintiff"s direction

23

and said, “l don’t understand these people”; and (4) Sgt. Gaines oversaw the FlT investigation into
Plaintiff`s conduct on March 6, 2014. ECF No. 2 at 3-4, 6; ECF No. 36-24.

Plaintiff`s allegations of hostile work environment as to the first, second, and fourth
incidents are simply without merit. On each of these occasions, there is no evidence that the
conduct complained of was based on Plaintiff s race or national origin With regard to the Part l
reports. Plaintiff fails to acknowledge that Sgt. Gaines was following BPD policy by requiring that
the reports be completed within two hours of completing the call. ECF No. 36-26 at 3 (“Submit
Part l crime reports within two hours of the completion of the call, unless extenuating
circumstances exist.”). As to the July 2011 incident, Plaintiff has put forth no evidence
demonstrating that Sgt. Gaines ordered him to return to service based on his race or national origin
And finally, as previously discussed, the investigation into Plaintiff s conduct arose pursuant to
BPD policy to investigate all uses of force, not Plaintiff`s race or national origin and Sgt. Gaines
played a limited role in the investigation ECF No. 36-4; ECF No. 36-7 at 3, 11 8. Even if Plaintiff
had shown that these incidents were based on his race and national origin his claim as to these
incidents fails because the environment was not sufficiently pervasive to alter Plaintiff`s
employment The events were infrequent, as they occurred between 2011, when Plaintiff was
assigned to the North-East District, and 2014, when the final FIT investigation report was
submitted to the Disciplinary Review Committee and the investigation concluded See Harris,
510 U.S. at 23 (noting that frequency of discriminatory conduct is a consideration). These events
were also not “psychologically injurious.” Id. at 22. Rather, they were "`normal day-to-day
dissatisfactions and annoyances commonly arising in any workplace,” which is insufficient for a

jury finding of hostile work environment under Title VIl. Sel!le, 34 F.Supp.2d at 991.

24

For similar reasons, Plaintiff`s allegation as to the third incident is insufficient for a
reasonable jury to a make a finding of hostile work environment As discussed, Sgt. Gaines
allegedly made the comment to an “open area” of the North-East District station while officers
were congregated after roll call. ECF No. 36-3 at 76-78; ECF No. 36-27 at 2. There is simply no
evidence, aside from Plaintiff`s interpretation that the comment was directed at Plaintiff or
Plaintiff"s race and/or national origin Even if Plaintiff could prove that it was directed at him, the
comment is a “mere utterance of an epithet which engenders offensive feelings in [Plaintifi‘],” but
it “does not sufficiently affect the conditions of employment to implicate Title VII.” Harris, 510
U.S. at 21 (citation and internal quotation marks omitted). Although not raised by Defendant,
Plaintiff`s allegations in 2011 may also be time-barred That possibility is not factored into the
Court’s decision here.

Even considering the facts most favorable to Plaintiff, there is insufficient evidence from
which any reasonable jury could find that the incidents complained of were based on Plaintiff s
race or national origin or that they were sufficiently severe or pervasive to alter the conditions of
Plaintif`f`s employment Accordingly, Defendant is entitled to judgment as a matter of law on the
claim of hostile work environment

M

For the reasons set forth in this Memorandum Opinion, the Court finds that, in the light
most favorable to Plaintiff, there is insufficient evidence from which ajury could find in Plaintiff’s
favor on his discrimination and hostile work environment claims. Plaintiff has failed at each and
every turn to prove any discriminatory motive. There is no nexus between any allegation and any
alleged adverse employment action Every action taken by Defendant was in response to

Plaintiff s failure to comply with the policies and procedures of the Baltimore City Police

25

Department. 'I`herefore, Defendant’s Motion (ECF No. 36) is GRANTED, and Plaintiffs Motion
for Leave (ECF No. 57) and Defendant’s Motion to Strike (ECP No. 58) are DlSMISSED as
MOOT. A separate order will follow.

Date: 5 L'I ? `A l

A. David Copperthite
United States Magistrate Judge

26

